Citation Nr: 1624444	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  11-10 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an initial increased rating in excess of 10 percent for depressive disorder and pain disorder, associated with service-connected lumbar strain, prior to December 5, 2014.  

2.  Entitlement to an initial increased rating in excess of 70 percent for depressive disorder and pain disorder, associated with service-connected lumbar strain, since December 5, 2014.  

3.  Entitlement to an increased rating for lumbar strain, currently evaluated as 40 percent disabling.  

4.  Entitlement to special monthly compensation (SMC) under the provisions of 38 U.S.C.A. § 1114(s).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to August 1992.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from July and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

The Veteran testified at an April 2012 videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record and associated with the Veterans Benefits Management System (VBMS) claims file.  

In June 2014, the propriety of the rating reduction from 40 percent to 10 percent for lumbar strain was found not to be proper, and restoration of the 40 percent evaluation was granted, effective December 1, 2010, the date the reduction was initially made.  Therefore, this issue is no longer before the Board. 

The issue of entitlement to an increased rating for lumbar strain was remanded in June 2014.  The United States Court of Appeals for Veterans Claims (Court) indicated that a claimant will generally be presumed to be seeking the maximum benefits allowed by law and regulations, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1992).  

The issue of entitlement to a TDIU was raised on the record during a November 2014 VA examination and by the Veteran's representative in the May 2016 Appellant Brief.  The Court has held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the veteran or reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board finds that the issue of TDIU has been reasonably raised by the record.  However, in light of the grant of the 100 percent schedular rating for the initial rating of depressive disorder and pain disorder, associated with service-connected lumbar strain, the TDIU claim is moot and is no longer considered an issue for adjudication.   

The grant of a 100 percent schedular rating for the initial rating of depressive disorder and pain disorder raises the issue of entitlement to SMC, under the provisions of 38 U.S.C.A. § 1114(s), as the record shows that the criteria for SMC at the (s) rate are satisfied.  See Akles v. Derwinski, 1 Vet. App. 118, 121 (1991) (observing that entitlement to SMC is an "inferred issue" in the context of an increased rating claim that must be considered when the record indicates that it may be available, even if the claimant does not place eligibility for this ancillary benefit at issue); Cf. AB v. Brown.  Accordingly, this issue has been added for appellate consideration, and is reflected on the title page for appellate review.  

The issue of entitlement to an increased rating for lumbar strain, currently evaluated as 40 percent disabling is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.  


FINDINGS OF FACT

1.  For the entirety of the appellate period (since February 5, 2010), the Veteran's service-connected depressive disorder and pain disorder, associated with service-connected lumbar strain, have resulted in total occupational and social impairment; persistent danger of hurting himself; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and impaired impulse control.  

2.  Since November 24, 2014, a total schedular rating has been assigned to depressive disorder and pain disorder, associated with service-connected lumbar strain, with other service-connected disabilities involving different anatomical locations or bodily systems have a combined rating of 60 percent or more.  


CONCLUSIONS OF LAW

1.  The criteria for an initial schedular rating of 100 percent for service-connected depressive disorder and pain disorder, associated with service-connected lumbar strain, effective February 5, 2010, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130 Diagnostic Code (DC) 9422 (2015).  

2.  The criteria for entitlement to SMC at the (s) rate have been satisfied as of November 24, 2014.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i)(1) (2015).

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, the Board is granting in full the benefits on appeal for an initial increased rating for service-connected depressive disorder and pain disorder, associated with service-connected lumbar strain, and entitlement to SMC under the provisions of 38 U.S.C.A. § 1114 (s).  Accordingly, assuming, without deciding, that there was any error with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

Initial Increased Rating- Depressive disorder and Pain disorder

The Veteran asserts that his service-connected depressive disorder and pain disorder, associated with service-connected lumbar strain, are more severe than currently rated.  He indicates that he has impairment of memory, continuous panic attacks and depression, and frequent suicidal ideation and attempts at suicide. 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155;
38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

In determining the level of impairment, the disability must be considered in the context of the whole recorded history.  38 C.F.R. §§ 4.2, 4.41 (2015).  An evaluation of the level of disability present also includes consideration of the functional impairment of the appellant's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2015).  

When the appeal arises from an initial rating, as in this case, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are also appropriate in increased rating claims in which distinct time periods with different ratable symptoms can be identified.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  With an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

By rating decision of July 2010, the RO granted service connection for depressive disorder and pain disorder.  A 10  percent rating was awarded, effective February 5, 2010.  By rating decision of January 2015, the 10 percent rating was increased to 70 percent, effective December 5, 2014.  A 70 percent rating has been in effect since that date. 

The Veteran's depressive disorder and pain disorder are rated under  
38 C.F.R. § 4.130, DC 9422, for other specified somatic symptom and related disorder (formerly rated as pain disorder).  

Under the General Rating Formula for Mental Disorders, total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, is rated 100 percent disabling.  38 C.F.R. § 4.130.  

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships is to be rated 70 percent disabling.  38 C.F.R. § 4.130.  

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships is to be rated 50 percent disabling.  38 C.F.R. § 4.130.  

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events) is to be rated as 30 percent disabling.  38 C.F.R. § 4.130.  

The Board also notes that, under 38 C.F.R. § 4.130, as pertinent in this case, the nomenclature employed in this portion of the rating schedule is based upon the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, of the American Psychiatric Association (DSM-IV).  As indicated in Carpenter v. Brown , 8 Vet. App. 240, 242 (1995), the Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social and occupational functioning on a hypothetical continuum of mental health-illness and a 61 to 70 score indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A 51 to 60 score indicates moderate symptoms (e.g., flattened affect, circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational or school functioning (e.g., few friends or conflicts with peers or co-workers).  A GAF score of 41 to 50 reflects a serious level of impairment (e.g., suicidal ideation, severe obsessive rituals, frequent shoplifting) or serious impairment in social, occupational or school functioning, (e.g., no friends, unable to keep a job).  A GAF score of 31 to 40 reflects some impairment in reality testing or communication (e.g., speech is illogical at times, obscure or irrelevant) or major impairment in several areas such as work, school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See 38 C.F.R. § 4.130  .

The Board notes that the newer DSM-5 has now been officially released.  An interim final rule was issued on August 4, 2014, that replaced the DSM-IV with the DSM-V.  However, the provisions of the interim final rule apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  Jurisdiction over the present appeal was first conferred to the Board earlier and thus DSM-IV applies.  

After scrutinizing the evidence - which includes VA examination reports, treatment records, and videoconference hearing testimony from the Veteran and his spouse, the Board finds that the totality of the evidence supports the assignment of a 100 percent schedular rating, for the entirety of the appellate period for the Veteran's depressive disorder and pain disorder, associated with service-connected lumbar strain.  

VA outpatient treatment records from October 2009 to October 2012 are associated with the VBMS file.  In October 2009, the Veteran was transferred from a private hospital to Spokane VA Medical Center (VAMC) after being admitted for a Tylenol and Codeine overdose.  He had a history of chronic depression, exacerbated by family problems, lack of work, and chronic back pain.  He had taken an overdose to possibly get his family's attention and because he couldn't handle it anymore.  He denied previous suicide attempts, but did have a history of suicidal ideation.  Mental status examination showed him to be alert, oriented, casually dressed, and cooperative.  His mood was hopeless, helpless, and dysphoric.  He felt unworthy and had limited insight.  During his hospitalization, his medication was reassessed, and his Prozac was increased.  In December 2009, he stated that he had beaten back any thoughts of suicide.  

A June 2010 VA mental health assessment indicated chronic back pain, depression, and suicidality.  He was seen for further medication management.  He had taken Paxil, Celexa, and later Prozac.  He was treated as an inpatient after taking an overdose of Tylenol #3.  He emailed his step-daughter after he took the medication.  At the time of the evaluation, he expressed that he felt depressed and his sleep was impaired.  He also indicated that he felt worthless and guilty because he was unable to work or help around the house.  His treatment for his back pain was limited to codeine.  He was unable to do any physical therapy due to other unrelated disabilities since 2000 and because he was overweight.  He felt irritated every day and hit the door when he is irritated.  His wife reported he yelled a lot.  He denied any paranoia, racing thoughts, or panic attacks, outside of running out of his codeine.  At the time of his evaluation, he had suicidal ideation.  He stated he thought of suicide five out of seven days for 20 minutes to two hours.  To divert himself, he played computer games.  Many times he had passive suicidality, but he sometimes thought of shooting himself with his shotgun.  He pawned it partly for safety.  Mental status examination revealed the Veteran to be alert.  He was disheveled in appearance and had a blunted mood.  His speech was coherent, and he had no hallucinations.  His thoughts were normal, and his judgment was good.  He had no insight.  He had feelings of helplessness and hopelessness.  His diagnosis was major depression, recurrent.  He had been suicidal in the past year with a suicide attempt by overdose.  At the time of the evaluation, he was suicidal with a plan to use at gun at the moment, but he had no means.  He had never been homicidal.  He was not holdable and refused hospitalization.  His GAF was 45.  

In December 2010, the Veteran denied suicidality.  He was seen for medication for his major depression.  He was casually attired, cooperative, and his affect was appropriate to content.  His mood was depressed and his insight was good.  He was provided Wellbutrin in addition to his medication of Prozac.  

The Veteran was seen by VA in April 2011, with feelings of hopelessness and suicidal ideation.  He manifested thoughts of shooting himself and he proactively locked his firearm in his adult daughter's bedroom.  He related that the main trigger of his thoughts was his pain in the back.  He committed to his wife and the examiner that he had no active plan to harm himself or others.  He was provided a trigger lock for his gun and he was receptive to the offer.  

In December 2011 and January 2012, the Veteran was hospitalized by VA for depression and suicidal ideation.  He presented with depressed mood, and blunted affect.  He stated for months, his depression and suicidal ideation had been worsening.  His GAF at admission was 40, and at discharge 65.  He was scheduled for mental health clinic therapy as it was noted he had suicidal thoughts on a daily basis.  

In February 2012, a change in the Veteran's medication was made.  He stated he had no suicidal ideation.  He was considered a moderate risk.  However, the examiner stated that due to his prior suicide attempt and his suicide ideation, he was going to request the Veteran be placed as a higher risk.  In July 2012, he reported depression and suicidal thoughts.  He also stated he was having panic attacks and fearful of leaving his house and his room.  His Wellbutrin and Prozac prescriptions were increased.  In October 2012, he reported his depression was getting worse.  He stated that all of his guns were pawned, but he had thoughts of cutting his wrists.  He denied intent.  

The Veteran underwent a VA psychiatric examination in May 2010.  He indicated ongoing difficulties with depression, which fluctuated in concert with his pain levels.  He indicated he had been taking Prozac for several years and described this as helpful.  He was admitted as an inpatient to Spokane VAMC for one week for suicidal ideation.  He also was seen for therapy by a private social worker, J.D.,  on and off since September 2005.  Mr. J.D. indicated in a February 2010 letter that therapy-identified depression, anxiety, anger, and family conflicts, all centered on the issue of chronic back pain.  A letter was also submitted from a clinical psychologist, W.G., PhD., which indicated, in pertinent part, that the Veteran's back injury led to significantly decreasing physical functioning, which in turned increased his sense of helplessness, hopelessness, and loss of personal effectiveness, all of which were hallmarks of depression and foundational steps toward suicidal ideation and attempt.  Mental status examination showed no clear evidence of thought process or communication, nor was there evidence of delusions or hallucinations.  There was no evidence of inappropriate behavior.  He indicated that he had not experienced any suicidal ideation since his suicide attempt.  He denied any prior attempts.  He stated that he did not generally have problems with personal hygiene or other basic activities of daily living except insofar as chronic pain limited his ability.  He was fully oriented to person, place, and time.  He did not endorse any obsessive or ritualistic behaviors.  Speech was within normal limits and thought processes were logical and appropriate.  He gave an infrequent history of panic attacks and he rated his depression at 9 on a scale of 10.  He related experiencing intermittent sleep problems as a function of both pain and stress.  The diagnoses were pain disorder associated with psychological features in a medical condition and depressive disorder, recurrent, secondary to medical concerns.  His GAF was 55.  

The Veteran testified at a videoconference hearing before the undersigned VLJ in April 2012.  The Veteran testified that he had 3 to  4 panic attacks daily and that he had one when he came to his videoconference that had receded just prior to his testimony.  He related that he was hospitalized at Spokane VAMC in January 2012 for suicidal ideation for approximately 7 days.  He related that his depression and pain disorder affected his ability to make sound decisions.  He stated that it affected his memory.  He related he had problems with his memory, forgetting what he had said during the hearing.  He testified that his judgment was impaired, he had no friends, and his psychiatric disability impacted the relationship he had with his wife and children.  He also reported that he did not go out.  

In October 2014, VA received information from Social Security Administration, which indicated, in pertinent part, that the Veteran had been found eligible for disability benefits.  His disability was found to have begun in September 2007 and the diagnoses were disorders of the back and affective/mood disorders.  

In December 2014,  the Veteran underwent a VA psychiatric examination.  The Veteran related since his last VA examination in May 2010, he continued to be married, and because of his depression, he was extremely emotionally disengaged and detached.  He related he was in constant pain and that he was useless and did not have a purpose.  He related that he was not getting out of bed "most every day."  He also related he was bathing once a week at most.  He reported panic attacks, 2 to 3 times a day, which had worsened over time.  He related he was irritable all day and generally had a profoundly depressed mood.  He continued to describe his depression as intimately connected to his chronic pain.  He described extremely low motivation, low energy, decreased sex drive, a pattern of overeating, increased irritability, decreased concentration, feelings of intense worthlessness, and serious suicidal ideation.  He related that he thought of killing himself on a daily basis.  He had a strong emotional bond with his eldest stepdaughter and experienced a significant prohibition against killing himself out of respect for the relationship.  Yet, he noted a day and a half prior to his evaluation, he seriously considered hanging himself and had a rope setup in his garage as a plan to kill himself.  (Out of concern for the Veteran, the examiner referred the Veteran to the emergency room and he was psychiatrically hospitalized for suicidal ideation.)  He only slept approximately 4 hours a day because of chronic pain and because of racing thoughts he had whenever he laid down.  He had not worked since his last evaluation.  He denied symptoms of specific phobias, obsessions, or compulsions.  He reported panic attacks multiple times a day.  He denied any distinct periods of abnormally and persistently elevated or expansive mood.  He reported a chronic history of depressive symptoms.  He reported hopelessness and suicidal ideation.  He reported two previous suicide attempts.  His active symptoms were depressed mood, anxiety, suspiciousness, near continuous panic or depression, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, inability to establish and maintain effective relationships, suicidal ideation, persistent danger of hurting self or others, and neglect of personal appearance and hygiene.  

Mental status examination revealed the Veteran to be casually dressed and well-groomed.  Eye contact was excellent.  Posture was excellent.  Hygiene and behavior were appropriate.  He appeared to be oriented to time, place, person, and purpose.  He did not display any obvious signs of memory problems as he was able to track questions and produce responses from immediate, short term, long term, and episodic memory.  His speech was normal.  There was no impairment in thinking or communication.  His thinking was goal-directed and focused.  His mood was dysthymic and his affect was flat.  He had no impairment of impulse control.  He reported that he was not performing basic daily activities of self-care or hygiene due to severe depression.  He denied hallucinations and delusions and did not present any obvious signs of psychosis.  The examiner stated that it was his opinion that the Veteran continued to meet the DSM-5 criteria for somatic symptom disorder (i.e. the DSM-5 version of the previously service-connected pain disorder) and major depression.  

During the appellate period, the Veteran had depressive disorder and pain disorder, associated with service-connected lumbar strain symptoms, that reflected GAF scores when presented from 40 to 60.  On at least 3 occasions during the appellate period, the Veteran was hospitalized for suicidal ideation.  He reported overdosing on Tylenol and Codeine.  On another occasion, he expressed the desire to shoot himself or to cut his wrists.  In December 2014, he most recently indicated that he wanted to hang himself in his garage.  He was hospitalized immediately after his compensation examination.  He remained isolated from others, reporting he had no friends nor associated with others outside of his family.  He related that he was room bound and he had panic attacks, 3 to 4 times a day.  He was irritable, angry, and expressed extreme worthlessness.  He has not worked at any time during the appellate period.  Because of his strong suicidal desires, which resulted in hospitalizations (3), the necessity of pawning his weapons, and a most recent hospitalization immediately after his compensation examination, the Veteran has exhibited throughout the appellate period total occupational and social impairment, warranting a 100 percent schedular rating for depressive disorder and pain disorder, associated with service-connected lumbar strain. 

As a 100 percent initial rating for depressive disorder and pain disorder, associated with service-connected lumbar strain, is warranted, consideration on an extraschedular basis is not necessary.  

Special Monthly Compensation (SMC)

The Board finds that entitlement to SMC under 38 U.S.C. § 1114(s) is also warranted.  

As relevant to this case, SMC is payable if a veteran has a single service-connected disability rated as total, and has additional service-connected disability or 

disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  A "single service-connected disability rated as total" under 38 U.S.C. § 1114(s) is not limited to cases where a 100 percent rating has been assigned via the application of one or more diagnostic codes in the rating schedule; rather, entitlement to TDIU may serve as the "total" rating for the purposes of special monthly compensation at the (s) rate if 
the TDIU is predicated upon a single disability.  Bradley v. Peake, 22 Vet. App. 280 (2009).  

As a result of this decision, the Veteran's service-connected depressive disorder and pain disorder, associated with service-connected lumbar strain, has met the initial schedular rating of 100 percent, effective February 5, 2010.  Other service-connected disabilities involving anatomical segments or bodily systems different from the Veteran's depressive disorder and pain disorder include lumbar strain, rated as 40 percent disabling from September 23, 2005; radiculopathy, right lower extremity associated with lumbar spine, rated noncompensable from April 17,  2012 and 20 percent from November 24, 2014; and radiculopathy, left lower extremity associated with lumbar spine, rated noncompensable from April 17, 2012 and 10 percent from November 24, 2014.  The other service-connected disabilities, different from the Veteran's service-connected depressive disorder and pain disorder, associated with service-connected lumbar strain, command a combined rating of 60 percent, for the period since November 24, 2014.  See 38 C.F.R. § 4.25 (2015) (Combined rating table).  As such, the criteria for entitlement to SMC under 38 U.S.C.A. § 1114(s) are satisfied, and therefore SMC at the (s) rate is warranted from November 24, 2014 (the earliest effective date available based on the establishment of an initial schedular 100 percent rating for service-connected depressive disorder and pain disorder, associated with service-connected lumbar strain and additional service-connected disabilities, resulting in a combined rating of 60 percent, effective November 24, 2014).  



ORDER

A 100 percent schedular initial rating for depressive disorder and pain disorder, associated with service-connected lumbar strain, is granted, effective February 5, 2010, subject to the laws and regulations governing payment of monetary benefits.  

Entitlement to special monthly compensation under 38 U.S.C. § 1114(s) is granted effective November 24, 2014, subject to the laws and regulations governing payment of monetary benefits.


REMAND

Further development is necessary prior to final adjudication of this case.  

In connection with the November 2014 VA spine examination, a fee schedule open-bore MRI was to be scheduled and the results submitted in connection with the examination.  Those results have not been obtained and associated with the record.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records pertaining to treatment for the Veteran's service-connected lumbar strain for the period from 2012 to the present, if any, and associate those records with the claims folder.  Any negative development should be documented in the claims file. 
 
2.  Obtain the fee basis open-bore MRI report, to be scheduled and reviewed in connection with the November 2014 VA spine examination, and associate with the claims folder.  

3.  Thereafter, and following any additional development deemed warranted, to include additional VA examination if necessary, adjudicate the remaining issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, and provided an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


